THOMAS, Justice,
dissenting.
The majority opinion affirms the trial court’s judgment which modified the Final Determination of Claims of Water Rights in Segment III of the Brazos River Basin by recognizing an equitable water right in each appellee. I respectfully dissent.
The central question on appeal is whether there were, as appellees claim in their brief, “extraordinary circumstances” similar to those in Hidalgo which support the recognition of equitable water rights in their favor. See State v. Hidalgo Co. Water Con. & I. Dist. No. Eighteen, 443 S.W.2d 728, 745-50 (Tex.Civ.App. — Corpus Christi 1969, writ ref’d n.r.e.). Appellees argue their circumstances were “strikingly similar” to those in Hidalgo because: (1) there was uncertainty about the nature and origin of water rights in the Brazos River “prior to the decision in Valmont ” 1; (2) the construction of dams had changed the river from a free-flowing stream to a controlled watercourse; (3) the damming of the river made a greater amount of water available for irrigation; and (4) there was an abundance of water which, if not beneficially used, would be wasted. They also point out they will undoubtedly suffer hardship and economic loss if they are not granted equitable water rights.
Appellees can never qualify under Hidal-go because they were not good-faith users when this proceeding was instituted. Good-faith use is, I believe, absolutely essential to the doctrine of equitable water rights.
In 1926 the Texas Supreme Court erroneously announced in dicta that pre-1840 Spanish and Mexican land grants conveyed riparian irrigation rights regardless of whether there was a specific grant of such right. Motl v. Boyd, 116 Tex. 82, 286 S.W. 458, 465 (1926). The Supreme Court corrected this error in 1962 when it adopted the decision in Valmont. In re Adjudicar tion of the Water Rights, etc., 642 S.W.2d 438, 441 (Tex.1982). Thus, from 1926 until 1962, many landowners asserted claims in good faith to riparian irrigation rights based on Motl. See Hidalgo, 443 S.W.2d at 749.
The Hidalgo suit was originally filed in 1956, after Motl but prior to Valmont, but the final judgment was not entered until 1966, which was four years after the Val-mont decision.2 See id. at 730-31. Thus, the court was faced with the unique question of what to do about the rights of landowners in Spanish and Mexican land grants who, based on Motl, were making good-faith use of water for irrigation when the Hidalgo suit was filed in 1956 but whose good-faith use had been abrogated by Valmont prior to the entry of the judgment in 1966. It responded to this unique *217situation by creating equitable water rights for “those who have been making a good faith use of the waters of the Rio Grande for irrigation purposes prior to the institution of this suit but do not qualify as Class A users.”3 Id. at 749. (Emphasis added). This class specifically included those owners who had asserted riparian irrigation claims based on the erroneous dicta in Moth Id. The Hidalgo court clearly based the equitable water rights on good-faith use and then justified its action by pointing to other extraordinary circumstances. See id.
Every person is conclusively presumed to know the law. E.H. Stafford Mfg. Co. v. Wichita School Supply Co., 118 Tex. 650, 23 S.W.2d 695, 697 (1930). Therefore, after Valmont was decided in 1962, neither ap-pellees nor anyone else could thereafter base a claim of good-faith use on Motl. Certainly, appellees cannot claim good-faith use from 1963 to 1967, inclusive, the period of time prescribed by the Water Rights Adjudication Act for determining beneficial use. See Tex.Water Code Ann. § 11.303(b) (Vernon Supp.1987). In fact, they could not claim good-faith use for almost twenty years prior to the institution of this proceeding to adjudicate water rights in the Brazos River Basin.
Unlike Hidalgo, this court is not faced with the question of what to do with the rights of persons who were making a good-faith use of water for irrigation when this proceeding was instituted. To accept ap-pellees’ argument would be tantamount to recognizing equitable water rights after twenty years of use which can in no event be characterized as in good faith. Long-term use by appellees, who have not complied with the Water Rights Adjudication Act, does not authorize this court to disregard the Valmont decision. See Hidalgo, 443 S.W.2d at 731. Accordingly, I would reverse the trial court’s judgment, render a judgment denying appellees’ appeal and affirm the Final Determination of Claims of Water Rights filed in the district court in Milam County.

. See State v. Valmont Plantations, 346 S.W.2d 853, 878 (Tex.Civ.App. — San Antonio 1961), opinion adopted, 163 Tex. 381, 355 S.W.2d 502 (1962).


. The history of the Hidalgo litigation is reviewed in an informative article in the Texas Tech Law Review. See Smith, The Valley Water Suit and Its Impact on Texas Water Policy: Some Practical Advice for the Future, 8 Tex.Tech L.Rev. 577 (1977).


. "Class A users” were those who had acquired a water right by complying with the appropriation statutes or through recognition of the right by the state. Hidalgo, 443 S.W.2d at 748.